        Case 4:18-cv-00342-KGB Document 71 Filed 07/30/19 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

DONNA CAVE, et al                                                PLAINTIFF

V.                              Case No. 4:18-cv-00342-KGB

MARK MARTIN, Arkansas Secretary of State
in his Official Capacity                                         DEFENDANT

             SUGGESTION OF DEATH ON THE RECORD RE
                   PLAINTIFF WALTER RIDDICK


      J.G. “Gerry” Schulze, attorney for the Orsi Plaintiffs, suggests on the record,

pursuant to Rule 25(a)(1), Federal Rules of Civil Procedure, the death of Walter

Riddick during the pendency of this action.

                                       Respectfully Submitted




                                       Baker Schulze Murphy and Patterson
                                       2311 Biscayne Drive
                                       Suite 300
                                       Little Rock, AR 72227
                                       Telephone: (501) 537-1000


                                         1
Case 4:18-cv-00342-KGB Document 71 Filed 07/30/19 Page 2 of 2




                           Facsimile: (501) 537-1001
                           www.bsmp.law


                           /S/ J.G. “Gerry” Schulze
                           J.G. “Gerry” Schulze
                           Attorney at Law
                           Ark. Bar No. 83156
                           gschulze@bsmp.law




                             2
